UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 3)1 Support.com, Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) 86858W101 (CUSIP Number) ERIC SINGER VERTEX CAPITAL ADVISORS, LLC 825 Third Avenue, 33rd Floor New York, New York 10022 212-752-5750 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 29, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Vertex Opportunities Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.0% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Vertex GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.0% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Vertex Capital Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.0% 14 TYPE OF REPORTING PERSON IA, OO 4 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Eric Singer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.0% 14 TYPE OF REPORTING PERSON IN 5 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON BLR Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.0% 14 TYPE OF REPORTING PERSON PN 6 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON BLRPart, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.0% 14 TYPE OF REPORTING PERSON PN 7 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON BLRGP Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.0% 14 TYPE OF REPORTING PERSON CO 8 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Fondren Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.0% 14 TYPE OF REPORTING PERSON PN 9 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON FMLP Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.0% 14 TYPE OF REPORTING PERSON CO 10 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Bradley L. Radoff 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,719,900* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.6% 14 TYPE OF REPORTING PERSON IN * Includes 875,000 Shares owned directly. 11 CUSIP NO. 86858W101 1 NAME OF REPORTING PERSON Joshua E. Schechter 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 12 CUSIP NO. 86858W101 The following constitutes Amendment No. 3 to the Schedule 13D filed by the undersigned (“Amendment No. 3”). This Amendment No. 3 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by Vertex Opportunities were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted. The aggregate purchase price of the 3,250,595 Shares beneficially owned by Vertex Opportunities is approximately $3,636,312, excluding brokerage commissions. The Shares purchased by BLR Partners were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 3,844,900 Shares owned directly by BLR Partners is approximately $4,690,207, including brokerage commissions. The Shares directly owned by Mr. Radoff were purchased with personal funds (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 875,000 Shares directly owned by Mr. Radoff is approximately $1,018,764, including brokerage commissions. The Shares directly owned by Mr. Schechter were purchased with personal funds (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 100,000 Shares directly owned by Mr. Schechter is approximately $109,157, excluding brokerage commissions. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On October 29, 2015 the Reporting Persons delivered a letter (the “Letter”) to the Board of Directors (the “Board”). As the Issuer’s largest shareholder group, the Reporting Persons urged the Board to stop wasting corporate resources on entrenchment and engage with the Reporting Persons in order to address the Issuer’s serious issues. In addition, the Reporting Persons recommended that the Board focus on operating performance, the reconstitution of the Board and the engagement of a financial advisor to fully explore strategic alternatives. A copy of the letter is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 5. Interest in Securities of the Issuer. Items 5(a) – (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 54,573,594 Shares outstanding as of July 31, 2015, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on August 3, 2015. 13 CUSIP NO. 86858W101 A. Vertex Opportunities (a) As of the close of business on October 29, 2015, Vertex Opportunities beneficially owned 3,250,595 Shares. Percentage: Approximately 6.0% (b) 1. Sole power to vote or direct vote: 3,250,595 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,250,595 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Vertex Opportunities since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Vertex GP (a) Vertex GP, as the general partner of Vertex Opportunities, may be deemed the beneficial owner of the 3,250,595 shares owned by Vertex Opportunities. Percentage: Approximately 6.0% (b) 1. Sole power to vote or direct vote: 3,250,595 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,250,595 4. Shared power to dispose or direct the disposition: 0 (c) Vertex GP has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of Vertex Opportunities since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. Vertex Capital (a) Vertex Capital, as the investment manager of Vertex Opportunities, may be deemed the beneficial owner of the 3,250,595 Shares owned by Vertex Opportunities. Percentage: Approximately 6.0% (b) 1. Sole power to vote or direct vote: 3,250,595 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,250,595 4. Shared power to dispose or direct the disposition: 0 (c) Vertex Capital has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of Vertex Opportunities since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 14 CUSIP NO. 86858W101 D. Eric Singer (a) Mr. Singer, as the managing member of each of Vertex GP and Vertex Capital, may be deemed the beneficial owner of the 3,250,595 Shares owned by Vertex. Percentage: Approximately 6.0% (b) 1. Sole power to vote or direct vote: 3,250,595 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,250,595 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Singer has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of Vertex Opportunities since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. BLR Partners (a) As of the close of business on October 29, 2015, BLR Partners beneficially owned 3,844,900 Shares. Percentage: Approximately 7.0% (b) 1. Sole power to vote or direct vote: 3,844,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,844,900 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. F. BLRPart GP (a) BLRPart GP, as the general partner of BLR Partners, may be deemed the beneficial owner of the 3,844,900 Shares owned by BLR Partners. Percentage: Approximately 7.0% (b) 1. Sole power to vote or direct vote: 3,844,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,844,900 4. Shared power to dispose or direct the disposition: 0 (c) BLRPart GP has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 15 CUSIP NO. 86858W101 G. BLRGP (a) BLRGP, as the general partner of BLRPart GP, may be deemed the beneficial owner of the 3,844,900 Shares owned by BLR Partners. Percentage: Approximately 7.0% (b) 1. Sole power to vote or direct vote: 3,844,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,844,900 4. Shared power to dispose or direct the disposition: 0 (c) BLRGP has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. H. Fondren Management (a) Fondren Management, as the investment manager of BLR Partners, may be deemed the beneficial owner of the 3,844,900 Shares owned by BLR Partners. Percentage: Approximately 7.0% (b) 1. Sole power to vote or direct vote: 3,844,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,844,900 4. Shared power to dispose or direct the disposition: 0 (c) Fondren Management has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. I. FMLP (a) FMLP, as the general partner of Fondren Management, may be deemed the beneficial owner of the 3,844,900 Shares owned by BLR Partners. Percentage: Approximately 7.0% (b) 1. Sole power to vote or direct vote: 3,844,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,844,900 4. Shared power to dispose or direct the disposition: 0 (c) FMLP has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 16 CUSIP NO. 86858W101 J. Mr. Radoff (a) As of the close of business on October 29, 2015, Mr. Radoff directly owned 875,000 Shares. Mr. Radoff, as the sole shareholder and sole director of each of BLRGP and FMLP, may be deemed the beneficial owner of the 3,844,900 Shares owned by BLR Partners. Percentage: Approximately 8.6% (b) 1. Sole power to vote or direct vote: 4,719,900 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,719,900 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Mr. Radoff and on behalf of BLR Partners since the filing of Amendment No. 2 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. K. Mr. Schechter (a) As of the close of business on October 29, 2015, Mr. Schechter directly owned 100,000 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 100,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 100,000 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Schechter has not entered into any transactions in the Shares since the filing of Amendment No. 2 to the Schedule 13D. An aggregate of 8,070,495 Shares, constituting approximately 14.8% of the Shares outstanding, are reported in this Amendment No. 3 to the Schedule 13D. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibit: Letter to the Board, dated October 29, 2015. 17 CUSIP NO. 86858W101 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:October 30, 2015 Vertex Opportunities Fund, LP By: Vertex GP, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex GP, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Capital Advisors, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member /s/ Eric Singer Eric Singer BLR Partners LP By: BLRPart, LP General Partner By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director 18 CUSIP NO. 86858W101 BLRPart, LP By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRGP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director Fondren Management, LP By: FMLP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director FMLP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director /s/ Bradley L. Radoff Bradley L. Radoff /s/ Joshua E. Schechter Joshua E. Schechter 19 CUSIP NO. 86858W101 SCHEDULE A Transactions in the Shares Since the filing of Amendment No. 2 to the Schedule 13D Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase/Sale VERTEX OPPORTUNITIES FUND, LP 10/15/2015 10/20/2015 10/21/2015 10/22/2015 10/27/2015 10/29/2015 BLR PARTNERS LP 10/09/2015 10/21/2015 10/27/2015 10/29/2015 BRADLEY L. RADOFF 10/15/2015 10/20/2015 10/22/2015 10/29/2015
